department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tesa employer_identification_number person to contact tax_exempt_and_government_entities_division date july y number ' identification_number in reply refer to te_ge review staff legend org organization name address address xx date org address certified mail - return receipt requested dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective september 20xx our adverse determination is made for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes you have failed to file an annual return as required by sec_6033 you have failed to reply to the irs’s requests for information to determine if you still qualify for tax exempt status under sec_501 as required by sec_6001 accordingly you no longer qualify for income tax-exemption under sec_501 as an organization described in sec_501 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between october 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on forms 990-pf as a taxable private_foundation and for all years beginning after august 20xx returns for the years ending august 20xx 20xx and 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under r c sec_7428 if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers your local taxpayer_advocate can be contacted at phone fax taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division org address metrotech center fulton street brooklyn ny tege eo 7909---5th floor date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination catalog number 34809f letter form_8 a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service org a legend org organization name xx date issue whether org qualifies for exemption under sec_501 of the internal_revenue_code as a private_foundation after failure to provide requested information facts org failed to respond to numerous form_4564 information document requests sent to the organization by the internal_revenue_service the service the organization did not submit the data in response to any of the aforementioned correspondence the initial contact letter was mailed to the last_known_address of the organization as well as to three officers listed in the last return filed by the entity for the tax period ending august 20xx telephone contacts were made with the department fire chief the fire chief was informed that if the entity failed to respond that the service would propose revocation of its exemption status the officer has indicated that it has failed to file the required tax returns due to a lack of funds to pay for the services of an accountant the organization’s current accountant has agreed to assist them after the tax season the officer stated that the accountant has all of their financial data at his office exhibit a provides copies of the internal_revenue_service correspondence requesting that the organization file the delinquent forms 990-pf for the tax periods ending august 20xx 20xx 20xx 20xx and 20xx the private_foundation failed to respond to the internal_revenue_service correspondence and file the forms 990-pf requested for the above tax periods law internal_revenue_code sec_6001 provides that every person liable for any_tax imposed by the internal_revenue_code or for the collection thereof shall keep form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service org a adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe internal_revenue_code sec_6033 provides that every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law federal tax regulations sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of internal_revenue_code sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 as well as the revenue_ruling organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayet org a schedule no or exhibit yeat period ended 20xx requirements relate to the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusions it is the position of the internal_revenue_service that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 as a private_foundation accordingly the organization’s exempt status is revoked effective april 20xx form_1120 returns should be filed for the tax periods ending on or after august 20xx form 886-a crev department of the treasury - internal_revenue_service page -3-
